Citation Nr: 0003520	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-20 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
fracture, right foot, 2nd and 3rd metatarsals with spurring, 
first metatarsal joint.

2.  Entitlement to an increased (compensable) rating for 
laceration, left index finger with residuals non-tender scar. 

3.  Entitlement to service connection for right knee 
disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision by the Fargo, 
North Dakota, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in October 1998, a statement of the case was issued in 
October 1998, and a substantive appeal was received in 
November 1998.  The veteran testified at a personal hearing 
at the RO in January 1999.  At this hearing, the veteran 
withdrew the issues of entitlement to service connection for 
a scar on the upper lip and entitlement to a higher rating 
for service-connected hepatitis C.  

In March 1999, the veteran's representative noted the 
withdrawal of the appeal on the issue involving the scar of 
the upper lip, but asked that the claim be "reopened."  
This matter is hereby referred to the RO for appropriate 
action. 



FINDINGS OF FACT

1.  The veteran's service-connected fracture, right foot, 2nd 
and 3rd metatarsals with spurring, first metatarsal joint 
results in symptomatology which more nearly approximates that 
associated with a moderate foot injury.

2.  The veteran's service-connected laceration, left index 
finger with residuals non-tender scar is tender and painful 
on objective examination.

3.  The claims file includes a medical diagnosis of current 
right knee disability, competent evidence of incurrence in 
service, and medical evidence of a nexus to service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 10 percent disability 
evaluation for the veteran's service-connected fracture, 
right foot, 2nd and 3rd metatarsals with spurring, first 
metatarsal joint, have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. Part 4, including §§ 4.7, 
4.71a and Code 5284 (1999).

2.  The criteria for entitlement to a 10 percent disability 
evaluation for the veteran's service-connected laceration, 
left index finger with residuals non-tender scar have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
Part 4, including §§ 4.7, 4.119 and Code 7804 (1999).

3.  The veteran's claim of entitlement to service connection 
for right knee disability is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The first two issues involve claims for higher disability 
ratings.  The veteran contends that compensable evaluations 
are warranted for his service-connected right foot disability 
and his service-connected left index finger disability.  As 
the veteran is appealing the original assignment of 
disability evaluations following an award of service 
connection, and, as such, the claims for higher evaluations 
are well-grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  After reviewing the evidence of 
record, the Board finds that the duty to assist the veteran 
has been met.  38 U.S.C.A. § 5107(a).   

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  


A.  Right Foot

The veteran testified at his personal hearing in January 1999 
that the residuals of a fracture of his right foot causes 
continuing pain when walking or standing for any length of 
time.  Therefore, he contends that his disability is more 
severely disabling than reflected by his current 
noncompensable disability rating.

Service connection was established for fracture of the right 
foot by rating decision dated September 1998.  The rating 
decision assigned the noncompensable evaluation that is under 
appeal now.

Service medical records indicate that the veteran suffered a 
nondisplaced fracture of the 2nd and 3rd metatarsal shafts in 
June 1991 after a filing cabinet dropped on his right foot.  
In September 1991, the veteran was examined and found to have 
a full range of motion in his foot, although he reported 
tingling and sharp pain in his right leg and dorsum of the 
foot.  He had a normal electroneuromyographic report at that 
time.  Upon retirement examination in September 1997, the 
examiner noted that the veteran's residuals of the broken 
foot still caused occasional pain and soreness.

Since service, the veteran has undergone two VA examinations 
to assess the severity of his right foot disability.  In June 
1998, the veteran was noted to have a history of fractures of 
his second and third digits but x-rays were negative except 
for spurs at the first metatarsal joint.

Further evaluation was completed by VA examination in 
September 1998.  The veteran reported constant throbbing and 
pins and needles pain in the right foot.  He indicated that 
he was unable to sleep at time, and unable to walk very far 
at times.  The examiner seemed to find tenderness to 
palpation of the right forefoot with no obvious boney 
abnormality, edema or discoloration.  Both feet were cool to 
the touch.  The veteran could heel and toe walk with obvious 
difficulty.  He was also able to crouch, with difficulty, on 
toes of both feet and return to rising while remaining on the 
toes of both feet.  The examiner ultimately noted that the 
veteran had trauma to the right foot causing reflex 
sympathetic dystrophy.

In November 1998, the veteran reported on outpatient 
treatment records that he had pain in his right foot instep 
but there was not limitation of motion, heat or swelling 
diagnosed.

The veteran's disability has been assigned a noncompensable 
evaluation pursuant to the criteria set out in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  That code provides that a 
moderate foot injury warrants a 10 percent evaluation.  A 
moderately severe foot injury warrants a 20 percent rating. 

The above-cited evidence reveals that x-rays are normal, 
except for bone spurring at the first metatarsal joint.  The 
latest VA examination found no obvious boney abnormality, 
edema or discoloration and the veteran could heel and toe 
walk, albeit with difficulty.  Further, while the veteran has 
been diagnosed with reflex sympathetic dystrophy, that 
disability is a separate disability.  Service connection for 
reflex sympathetic dystrophy was established by rating 
decision of September 1999 an assigned its own disability 
rating.  

However, the veteran's complaints of pain and throbbing must 
be given some weight, and the Board notes that VA examination 
in September 1998 did show some tenderness to palpation, and 
the veteran displayed obvious difficulty in toe and heel 
walking and crouching.  In view of this pain, the Board 
believes it reasonable to find that there is functional loss 
due to pain which more nearly approximates a moderate foot 
injury so as to warrant a 10 percent rating under Diagnostic 
Code 5284.  38 C.F.R. § 4.7.  However, it is clear that the 
resulting right foot impairment is no more than moderate in 
degree even when the provisions of 38 C.F.R. §§ 4.40, 4.45 
are considered. 

In sum, the Board finds that a 10 percent evaluation is 
warranted for the veteran's service-connected right foot 
disability.  In making this determination, all reasonable 
doubt has been resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b). 

B.  Left Index Finger

The veteran further testified in January 1999 that his 
noncompensable evaluation for the laceration of his left 
index finger did not adequately address the severity of his 
disability.  He testified that he had pain on closing his 
finger at the base of his knuckle and that he could not bend 
his hands sometimes.  Therefore, he argues entitlement to a 
compensable evaluation.  Service connection for this disorder 
was established by rating decision dated September 1998.

The veteran's laceration of the left index finger was 
examined at a VA examination in June 1998.  At that point he 
was noted to have a 3-centimeter non-tender non-keloid scar 
on the dorsal aspect of the left 2nd proximal phalanx.  The 
examiner noted that the veteran's 2nd digit was painful but 
noted that his range of motion was normal and he could 
perform the finger thumb loop.  

The veteran's disability was assigned a noncompensable 
evaluation pursuant to the criteria in 38 C.F.R. § 4.119, 
Diagnostic Code 7805.  That code relates to scars and notes 
that disability evaluation is to be assigned on the basis of 
limitation of function of the part affected.  However, in 
reviewing the record, the Board is unable to find any 
evidence of limitation of function due to the scar.  

Nevertheless, the VA examination does appear to document some 
tenderness, although it is not entirely clear whether it is 
the scar or the joint itself.  At any rate, Diagnostic Code 
7804 provides for a 10 percent rating for superficial scars 
which are tender and painful on objective demonstration.  
Resolving reasonable doubt in the veteran's favor, the Board 
finds that a 10 percent rating is therefore warranted.  No 
higher rating is provided for under this Code. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorders at issue have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of extraschedular ratings pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

C.  Service Connection for Right Knee Disability

The right knee disability issue involves a claim for service 
connection.  In order for a service connection claim to be 
well-grounded, there must be competent evidence:  i) of 
current disability (a medical diagnosis); ii) of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and; iii) of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  
Moreover, the truthfulness of evidence is presumed in 
determining whether a claim is well-grounded.  King v. Brown, 
5 Vet.App. 19, 21 (1993).

Although not clear, the Board notes that there is a June 1998 
VA examination diagnosis of possible chondromalacia.  The 
veteran's report if knee problems during service is accepted 
as true and is, in fact, supported by service medical 
records.  Given the proximity of time between the inservice 
knee problems and the June 1998 examination, the Board 
believes that there is medical evidence of a nexus to 
service.  In sum, the Board finds the veteran's claim to be 
well-grounded.  38 U.S.C.A. § 5107(a).  


ORDER

Entitlement to a 10 percent rating for the veteran's service-
connected fracture, right foot, 2nd and 3rd metatarsals with 
spurring, first metatarsal joint, is warranted.  Entitlement 
to a 10 percent rating for the veteran's service-connected 
laceration, left index finger with residuals non-tender scar.  
The veteran's claim of entitlement to service connection for 
right knee disability is well-grounded.  To this extent, the 
appeal is granted.


REMAND

After reviewing the evidence pertinent to the right knee 
disability, the Board finds that the duty to assist requires 
additional development of the medical evidence.  38 U.S.C.A. 
§ 5107(a). 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any VA medical records (not already 
in the claims file) documenting any 
treatment for right knee symptoms should 
be associated with the claims file. 

2.  The veteran should be scheduled for a 
VA orthopedic examination for the purpose 
of ascertaining the nature and etiology 
of any current right knee disability.  
The claims file should be made available 
to the examiner for review in connection 
with the examination, and all appropriate 
diagnostic tests should be accomplished.  
The examiner should clearly indicate 
whether a diagnosis of right knee 
disability is warranted and, if so, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any such current right knee 
disability is related to the veteran's 
military service and knee complaints 
documented in service medical records.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether entitlement to service 
connection for right knee disability is 
warranted.  If the decision remains 
adverse to the veteran, then the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The purpose of this remand is to assist the veteran with his 
appeal.  The veteran and his representative are free to 
submit additional evidence and argument in support of the 
appeal. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

